ALLOWANCE
Amendments
The amendment of 4 November 2021 is hereby acknowledged and entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Community Plant Variety Office on 21 May 2020.  It is noted, however, that applicant has not filed a certified copy of the 20205550 application as required by 37 CFR 1.55.  An interim copy of the foreign priority document was received on 23 July 2021. This is not the official certified copy of the foreign priority document.  MPEP 215 II states that a copy of the certified copy including a copy filed via EFS Web will not satisfy the requirement for a certify copy (see 37 CFR 1.55(g)). 

Withdrawn Objection/Rejection
The objection to the disclosure under 37 CFR 1.163 because the specification presents less than a full, clear and complete botanical description has been withdrawn in light of the amendments dated 4 November 2021.

The rejection of claim 1 under 35 U.S.C. 112(a) and 112(b) as not being supported by a clear and complete botanical description has been withdrawn in light of the amendments dated 4 November 2021.

The rejection of claim 1 under 35 U.S.C. 102(a)(2) as not being patentably distinguished over the plant forming the basis of USPP 22,293 has been withdrawn in light of the amendments dated 4 November 2021.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The claim is deemed free of the prior art given the failure of the prior art to disclose that the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public, or that the claimed invention as a whole would have been obvious, before the effective filing date of the claimed invention.
In addition, the specification provides as complete a botanical description as reasonably possible of the claimed plant. The completeness of the description is sufficient to distinguish this new plant from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on Monday-Friday 8am to 5pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN M REDDEN/Examiner, Art Unit 1661